Citation Nr: 1813532	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder with major depressive disorder. 


REPRESENTATION

Appellant represented by:	Joretta Durant, Attorney at Law


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1981 and from September 1990 to August 1991.      

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In her June 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board, but in March 2017, the Veteran returned a form to VA stating she wanted to withdraw her request for a hearing.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds a remand is warrant to ensure VA's compliance with the duty to assist.

The Veteran filed a Social Security Administration (SSA) disability claim in November 2014, in part, due to posttraumatic stress disorder and depression.  See August 2015 Disability Determination Explanation.  In September 2015, VA received records from SSA, including a determination that the Veteran was not disabled for SSA purposes.  In November 2017, the Veteran called VA to report she will be receiving disability payments from SSA.  VA has not sought updated medical records from SSA or a determination regarding what impairments the Veteran's SSA disability determination was based on. 

In light of the above, the record appears to be incomplete, and such evidence may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are with a Federal facility and that VA has an increased obligation in regard to obtaining relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

Additionally, the Board notes that the Veteran currently has a total disability rating for individual unemployability (TDIU) effective August 11, 2015.  The evidence of record raises the issue of a TDIU, in relation to posttraumatic stress disorder and depression, prior to August 11, 2015.  For example, the Veteran reported in May 2011 that she has difficulty working and is allowed to work two hours a day.  See May 5, 2011 Community Wellness Center evaluation.  Similarly, in a July 1, 2015 letter from a readjustment counseling therapist, the therapist stated he "cannot envision" the Veteran "being able to sustain any form of employment in her current condition."  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  However, there is no indication in the February 2012 rating decision or January 2014 statement of the case (SOC) that the RO considered whether a TDIU was appropriate in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since January 2012.

2.  Contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  Records that have not already been associated with the claim file should be associated with the claim file.  All efforts to obtain the records should be associated with the claim file.

3.  The AOJ should clarify whether the TDIU grant was based upon PTSD standing alone or based upon a combination of service connected disabilities.  (Neither the boxed "note" in the code sheet or the reasons for the decision is clear.)


4.  If TDIU is not based solely upon PTSD, the AOJ should adjudicate the issue.

5.   After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




